Motion, insofar as it seeks leave to appeal from those portions of the Appellate Division orders that dismissed plaintiffs’ claims against Burnwell Gas of Alden, Inc., Chemi-Trol Chemical Co., RegO Company, and Seimax Wholesale Supply Corp., and from those portions of the Appellate Division orders that dismissed certain portions of plaintiffs’ claims against George D. Wilson, Sr., Chimera Radiator Company, Chimera Radiator Manufacturing Co., Inc., L.B.G. Radiator Company, Inc., and Amherst Radiator Co., dismissed upon the ground that those portions of the orders do not finally determine the actions within the meaning of the Constitution; motion for leave to appeal otherwise denied.
Judge Hancock, Jr., taking no part.